89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Stanley Lyle HUFF, Appellant.
No. 95-3896.
United States Court of Appeals, Eighth Circuit.
Submitted May 28, 1996.Filed June 12, 1996.

Before McMILLIAN, LAY and HANSEN, Circuit Judges.
PER CURIAM.


1
Stanley Lyle Huff challenges the 180-month sentence imposed by the district court1 after he pleaded guilty to aiding and abetting the possession of cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2.  We affirm.


2
Huff contends that because cocaine base and cocaine powder are scientifically indistinguishable, the rule of lenity thus mandates application of the less severe penalty provisions for cocaine powder.   Huff further contends that no rational basis exists for the 100-to-1 ratio between the penalties for cocaine powder and cocaine base, that the penalty scheme has a disproportionate impact on African-Americans, and that continued application of the scheme violates the Equal Protection Clause.   These arguments are foreclosed by our recent decisions in United States v. Crawford, No. 95-3056, 1996 WL 249374, at * 1-2 (8th Cir.  May 14, 1996);  United States v. Smith, 82 F.3d 241-244 (8th Cir.1996);  and United States v. Long, 77 F.3d 1060, 1061-62 (8th Cir.1996) (per curiam).


3
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota